                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MICHAEL J. KARMOL,

       Plaintiff,

v.                                                          Case No. 1:17-cv-977
                                                            Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

      Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his claim for disability insurance benefits (DIB).

               Plaintiff initially alleged a disability onset date of September 1, 2007, which he

later amended to December 31, 2012. PageID.48, 182. Plaintiff identified his disabling conditions

as chronic knee pain, deteriorating discs in the back, and a torn meniscus. PageID.185. Prior to

applying for DIB, plaintiff completed the 12th grade and had past employment as an assembler.

PageID.52, 186. An Administrative law judge (ALJ) reviewed plaintiff’s claim de novo and

entered a written decision denying benefits on October 5, 2016. PageID.48-53. This decision,

which was later approved by the Appeals Council, has become the final decision of the

Commissioner and is now before the Court for review.




                                                 1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fourth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity during the one-day relevant time

period, December 31, 2012, which was both the amended onset date and the date last insured.

PageID.50. At the second step, the ALJ found that through his date last insured, plaintiff had

                                                  3
severe impairments of status-post right knee arthroscopy and gout/arthrodesis. PageID.50. At the

third step, the ALJ found that through his date last insured, plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.51.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that, through the date
       last insured, the claimant had the residual functional capacity to perform medium
       work as defined in 20 CFR 404.1567(c) except the claimant cannot climb ladders,
       ropes, or scaffolds, but can occasionally climb ramps/stairs, balance, stoop, kneel,
       crouch, or crawl.

PageID.51. The ALJ also found that through the date last insured, plaintiff was capable of

performing his past relevant work as an assembler. PageID.52. In making this determination the

ALJ found that this work did not require the performance of work-related activities precluded by

his residual functional capacity (RFC). PageID.52. Accordingly, the ALJ determined that plaintiff

has not been under a disability, as defined in the Social Security Act, from December 31, 2012,

which was both the amended onset date and that date last insured. PageID.52-53.

               III.    DISCUSSION

               Plaintiff set forth two issues on appeal.

               A.      The ALJ made an erroneous credibility determination

               Defendants point out that the term “credibility” is no longer used by the

Commissioner in evaluating claims. Defendant’s Brief (ECF No. 14, PageID.438-439). In SSR

16-3p the agency stated:

       [W]e are eliminating the use of the term “credibility” from our sub-regulatory
       policy, as our regulations do not use this term. In doing so, we clarify that
       subjective symptom evaluation is not an examination of an individual's character.




                                                 4
SSR 16-3p, 2016 WL 1119029 at *1-2 (eff. March 16, 2016).1 Under this policy, “[a]djudicators

must limit their evaluation to the individual’s statements about his or her symptoms and the

evidence in the record that is relevant to the individual’s impairments,” and “will not assess an

individual’s overall character or truthfulness in the manner typically used during an adversarial

court litigation.” Id. at *10.

                    While SSR 16-3p eliminated the use of the term “credibility,” the regulatory

analysis remains the same. As this Court observed,

                   The new policy ruling did not and could not change the underlying
           regulations. The longstanding two-part analysis for evaluating symptoms applies.
           20 C.F.R. § 404.1529(a). “An ALJ must first determine ‘whether there is an
           underlying medically determinable physical impairment that could reasonably be
           expected to produce the claimant’s symptoms.’ If such an impairment exists, the
           ALJ ‘must evaluate the intensity, persistence, and limiting effects of the symptoms
           on the individual’s ability to do basic work activities.’” Morrison v. Commissioner,
           2017 WL 4278378, at *4 (quoting Rogers v. Commissioner, 486 F.3d 234, 247 (6th
           Cir. 2007) ). Relevant factors to be considered in evaluating symptoms are listed in
           20 C.F.R. § 404.1529(c)(3). “It is well established that the ALJ is not required to
           discuss every factor or conduct a factor-by-factor analysis.” Pratt v. Commissioner,
           No. 1:12-cv-1084, 2014 WL 1577525, at *3 (W.D. Mich. Apr. 21, 2014) (collecting
           cases); see also Carsten v. Commissioner, No. 15-14379, 2017 WL 957455, at *4
           (E.D. Mich. Feb. 23, 2017).

Palmer v. Commissioner of Social Security, No. 1:17-cv-577, 2018 WL 4346819 at *6 (W.D.

Mich. Aug. 9, 2018), R&R adopted 2018 WL 4334623.

                    It is well established that evaluation of a claimant’s subjective complaints remains

peculiarly within the province of the ALJ. See Gooch v. Secretary of Health & Human Services,

833 F.2d 589, 592 (6th Cir. 1987). While the term “credibility” is no longer used, this Court must

still give deference to the ALJ’s evaluation of the symptoms under the regulations, and may not

disturb that ALJ’s evaluation “absent [a] compelling reason.” Smith v. Halter, 307 F.3d 377, 379

(6th Cir. 2001), “[A]side from this linguistic clarification, the analysis under SSR 16-3p otherwise


1
    The Court notes that SSR 16-3p was in effect when the ALJ issued plaintiff’s decision on October 5, 2016.

                                                           5
is identical to that performed under SSR 96-7p.” Scobey v. Commissioner of Social Security, No.

1:17-cv-987, 2018 WL 4658816 at *11 (W.D. Mich. Sept. 28, 2018) (internal quotation marks and

brackets omitted).

                  Here, the ALJ reviewed the limited medical record to determine plaintiff’s

condition as it existed back on December 31, 2012. PageID.51-52. Based on those records, the

ALJ concluded that plaintiff did not suffer from a disabling condition at that time, stating in

pertinent part:

               I acknowledge the claimant's history of right knee issues and gout before
       his alleged onset date and date last insured, but the limited medical record does not
       support the degree of dysfunction alleged. The claimant recovered nicely from his
       right knee arthroscopy [in June of 2008], performs personal care tasks, completes
       light household chores, drives a motor vehicle, and grocery shops in stores. At the
       hearing, the claimant testified to problems lifting more than 10 pounds due to back
       pain, but the medical record contains no radiology imaging of his spine. He reported
       problems understanding and forgetting things, but this is not supported within the
       medical record.

               As for the opinion evidence, the record does not contain any opinions from
       treating or examining physicians indicating that the claimant is disabled or has
       physical limitations greater than determined in the residual functional capacity
       above before his date last insured. Given the claimant's allegations of totally
       disabling symptoms, one might expect to see some indication in the treatment
       records of restrictions placed on the claimant by the treating doctor. Yet a review
       of the record in this case reveals no restrictions recommended by the treating
       doctor.

              In summary, after careful consideration of the entire record, giving
       reasonable credit to claimant's testimony and the findings of his treating and
       examining physicians, I conclude that neither the objective evidence of record, nor
       claimant's own statements and activities support the conclusion that he cannot
       perform any substantially gainful activity.

PageID.52.

                  The Court finds no compelling reason to disturb the ALJ’s determination that there

was no medically determinable physical impairment that could reasonably be expected to produce




                                                  6
the plaintiff’s allegation that he was totally disabled on December 31, 2012. Accordingly, this

claim is denied.

               B.     The ALJ erred by failing to find the plaintiff’s carpal
               tunnel syndrome as a severe impairment.

               Plaintiff contends that he suffered from carpal tunnel syndrome, that the ALJ erred

by failing to identify it as a severe impairment, and that the ALJ’s decision is not supported by

substantial evidence because he failed to include this impairment in the residual functional capacity

(RFC) determination.

               As an initial matter, plaintiff’s disability claim did not involve an alleged

impairment of carpal tunnel syndrome. During the administrative hearing, plaintiff made a fleeting

reference to a workmen’s compensation claim for carpal tunnel syndrome in 2001 (about 10 years

prior to his amended disability onset date). Plaintiff’s counsel did not address this claim. Rather,

counsel focused the ALJ’s attention to plaintiff’s knee, foot, and back impairments:

       Q       Sir, in regards to your ability to stand for long periods of time back in the
       end of 2012, would you have been able to tolerate being on your feet for a full eight
       hour day?

       A       No.

       Q       Why not?

       A       Because my left foot and the knee give me trouble.

       Q       Anything else you want to add or tell the judge that we haven’t covered so
       far today?

       A.      No.

PageID.72.

               Neither plaintiff nor his counsel raised carpal tunnel syndrome as an impairment

during the administrative proceedings. Based on this record, plaintiff waived his claim that the



                                                 7
ALJ failed to address carpal tunnel syndrome as a disabling impairment. “It is axiomatic that a

court should not consider an argument that has not been raised in the agency proceeding that

preceded the appeal.” Maloney v. Commissioner of Social Security, 480 Fed. Appx. 804, 810 (6th

Cir. 2012). See Glenn v. Secretary of Health & Human Services, 814 F.2d 387, 391 (7th Cir.1987)

(“When an applicant for social security benefits is represented by counsel the administrative law

judge is entitled to assume that the applicant is making his strongest case for benefits.”).

               In addition, the ALJ did not commit error by failing to classify carpal tunnel

syndrome as a severe impairment. A “severe impairment” is defined as an impairment or

combination of impairments “which significantly limits your physical or mental ability to do basic

work activities.”   20 C.F.R. § 404.1520(c). Upon determining that a claimant has one severe

impairment the ALJ must continue with the remaining steps in the disability evaluation. See

Maziarz v. Secretary of Health & Human Services, 837 F.2d 240, 244 (6th Cir. 1987). Once the

ALJ determines that a claimant suffers from a severe impairment, the fact that the ALJ failed to

classify a separate condition as a severe impairment does not constitute reversible error. Maziarz,

837 F.2d at 244. An ALJ can consider such non-severe conditions in determining the claimant’s

residual functional capacity. Id. “The fact that some of [the claimant’s] impairments were not

deemed to be severe at step two is therefore legally irrelevant.” Anthony v. Astrue, 266 Fed. Appx.

451, 457 (6th Cir. 2008). See Hedges v. Commissioner of Social Security, 725 Fed. Appx. 394,

395 (6th Cir. 2018) (failure to find impairments “not severe” at step two is legally irrelevant,

because the ALJ must consider the limiting effects of all impairments, including those that are “not

severe” at step four).

               Here, the ALJ identified severe impairments of status-post right knee arthroscopy

and gout/arthrodesis. PageID.50. The ALJ considered all of plaintiff’s impairments at step four,



                                                  8
including plaintiff’s problem lifting more than 10 pounds. Notably, plaintiff attributed his inability

to lift more than ten pounds to an old shoulder injury:

       Q       And why couldn’t you pick up ten pounds?

       A        Because there’s a problem, and I’m sorry I didn’t tell about this but, I had a
       shoulder injury back in (INAUDIBLE) probably back in about, I want to say it was
       ’99 or so. And there was a restriction. I know General Motors wouldn’t give out
       that information because it’s, was all done through their company. They put a
       restriction on any lifting or that [sic] with my right shoulder.

PageID.66. Based on this record, the ALJ’s failure to identify carpal tunnel syndrome as a severe

impairment at step two is legally irrelevant. See Anthony, 266 Fed. Appx. at 457.

               Finally, plaintiff contends that the decision is not supported by substantial evidence

because the ALJ failed to address his alleged limitations caused by carpal tunnel syndrome.

Plaintiff’s contention is without merit. Plaintiff did not attribute any limitations to carpal tunnel

syndrome. There is no medical evidence to support plaintiff’s claim that he suffered from a

disabling impairment of carpal tunnel syndrome during the relevant time period of December 31,

2012. In his brief, plaintiff points to a medical report from February 27, 2001 which stated that he

had symptoms of right carpal tunnel for the past couple of months, that an EMG “shows severe

right carpal tunnel,” and that plaintiff wants to proceed with a right carpal tunnel release.

PageID.243. Plaintiff underwent release surgery on March 28, 2001. PageID.297. On May 17,

2001, the doctor noted that plaintiff has “done well” with the release, is happy with the result, and

is “going back to work Monday.” PageID.292. Plaintiff worked for about six years after the

surgery and makes no reference to treatment for carpal tunnel syndrome after his retirement from

General Motors in September 2007. PageID.63. For all of these reasons, plaintiff’s claims of error

are denied.




                                                  9
               IV.     CONCLUSION

               The    ALJ’s   determination    is    supported     by   substantial   evidence.   The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: March 26, 2019                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                10
